Citation Nr: 0904858	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to 
November 1943.  He died on October [redacted], 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

Good or sufficient cause having been shown, the appellant's 
appeal has been advanced on the Board's docket pursuant to 
the provisions of 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2008).  

This case was previously before the Board in July 2008, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2003.  

2.  According to the Certificate of Death, the immediate 
cause of the Veteran's death was respiratory failure, due to, 
or as a consequence of, a cerebral vascular accident, due to, 
or as a consequence of, atrial fibrillation.  

3.  At the time of the Veteran's death, service connection 
was in effect only for recurrent dislocation of the left 
shoulder, evaluated as 70 percent disabling.

4.  The Veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to his death.

5.  At the time of his death, the Veteran had been in receipt 
of a total disability rating based upon individual 
unemployability effective from February 10, 2001, a period of 
slightly less than 3 years.

6.  The Veteran was not continuously rated totally disabled 
due to service-connected disability for at least 10 years 
preceding his death; nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least 5 years immediately preceding his 
death; nor would he have been in receipt of such compensation 
in either case but for clear and unmistakable error in a 
prior decision, which has not been established here.

7.  The appellant's claim for dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 based on hypothetical entitlement is 
barred by law.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).

2.  The criteria for entitlement to dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2008).

3.  The appellant has no legal entitlement to dependency and 
indemnity compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 based on a theory of hypothetical 
entitlement.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22 (2008); see Sabonis v. Brown, 6 Vet. App. 426 (1994); 
see also Rodriguez v. Peake, 511 F. 3d 1147 (Fed. Cir. 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  the appellant's multiple 
contentions, including those offered during the course of a 
hearing before the undersigned Veterans Law Judge in May 
2008, as well as service treatment records, and both VA 
inpatient and outpatient treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The appellant (the widow of the Veteran) seeks service 
connection for the cause of the Veteran's death, as well as 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).  In pertinent part, 
it is contended that the Veteran's death from atrial 
fibrillation and a cerebral vascular accident leading to 
respiratory failure was, at least in part, the result of an 
inability to exercise resulting from the Veteran's service-
connected recurrent left shoulder dislocation.  

In that regard, in order to establish service connection for 
the cause of the Veteran's death, the evidence must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2008).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have had a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2008).

In the case at hand, a review of the record discloses that 
the Veteran died on October [redacted], 2003.  According to the 
Certificate of Death, the immediate cause of the Veteran's 
death was respiratory failure, due or, or as a consequence 
of, a cerebral vascular accident, due to, or as a consequence 
of, atrial fibrillation.  At the time of the Veteran's death, 
service connection was in effect only for recurrent 
dislocation of the left shoulder evaluated as 70 percent 
disabling.  The Veteran was additionally in receipt of a 
total disability rating based upon individual 
unemployability, effective from February 10, 2001.

Service treatment records, it should be noted, are negative 
for history, complaints, or abnormal findings indicative of 
the presence of cardiovascular disease, to include a cerebral 
vascular accident and/or atrial fibrillation.  A Report of 
Medical Survey dated in November 1943 discloses that the 
Veteran was discharged for chronic, recurrent dislocations of 
his left shoulder, and not for any cardiovascular disability.  

Significantly, VA general medical examinations dated in 
September 1944, March 1947, and April 1956 are entirely 
negative for evidence of cardiovascular disease, including a 
cerebral vascular accident and/or atrial fibrillation, or any 
respiratory disorder.  The earliest clinical indication of 
the presence of cardiovascular disease is revealed by VA 
outpatient treatment records dated in October 1997, almost 54 
years following the Veteran's discharge from service, at 
which time there was noted a history of hypertension and 
atrial fibrillation.  Significantly, the Veteran first 
experienced a cerebral vascular accident (which is to say, a 
stroke) no earlier than May 2003, once again, many years 
following his discharge from service.  

The appellant argues that the Veteran's service-connected 
left shoulder disability, in effect, prevented him from 
performing any sort of exercise, thereby leading to heart 
disease, which subsequently led to atrial fibrillation, a 
cerebrovascular accident, and respiratory failure.  However, 
the Veteran's left shoulder was found to be "fixed" in a 
"helpless condition," which is to say, "frozen," no earlier 
than September 2001, just two years prior to the Veteran's 
death.  Significantly, by that time, the Veteran had already 
developed hypertension, bilateral lower extremity edema, 
degenerative joint disease of the right knee, and chronic 
atrial fibrillation requiring anticoagulation therapy, none 
of which were service connected.  By the time of the 
Veteran's death on October [redacted], 2003, he was suffering from 
numerous physical ailments, none of which had been shown to 
be in any way related to his service-connected left shoulder 
dislocations.  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's atrial fibrillation 
leading to a cerebrovascular accident and fatal respiratory 
failure with any incident or incidents of his period of 
active military service.  Nor is there persuasive evidence 
that the Veteran's service-connected  recurrent left shoulder 
dislocations caused or contributed substantially or 
materially to his death.  Under the circumstances, the 
appellant's claim for service connection for the cause of the 
Veteran's death must be denied.

Turning to the issue of dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318(b), 
the Board notes that VA death benefits may be paid to a 
deceased Veteran's surviving spouse in the same manner as if 
the Veteran's death were service connected, even though the 
Veteran died of nonservice-connected causes, where the 
Veteran's death was not the result of his or her own willful 
misconduct, and at the time of death, the Veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the Veteran's release from active duty and 
for a period of not less than 5 years immediately preceding 
death, or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death, if the Veteran was a former prisoner of war 
who died after September 30, 1999.  The total rating may be 
either schedular or based upon unemployability.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22 (2008).

In essence, the only possible ways of prevailing on a claim 
for benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the 
statutory duration requirements for a total disability rating 
at the time of death; (2) to show that such requirements 
would have been met, but for clear and unmistakable error in 
a previous decision; or (3) to show that service department 
records in existence at the time of a prior VA decision which 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of dependency 
and indemnity compensation benefits are clearly not met.  
First, the Veteran plainly did not meet the durational 
requirement for a total disability rating under 38 U.S.C.A. 
§ 1318.  The Veteran was discharged from service in November 
1943, and died on October [redacted], 2003.  His only service-
connected  disability consisted of recurrent dislocations of 
the left shoulder, evaluated as 70 percent disabling, 
effective from February 10, 2001, slightly less than 3 years 
prior to his death.  As such, the Veteran was not rated 
totally disabling for a continuous period of at least 10 
years immediately preceding death.  Nor was he rated totally 
disabling continually since his release from active duty and 
for a period of not less than 5 years immediately preceding 
death.  In addition, the Veteran was not a prisoner of war.

The next issue is whether either of the aforementioned would 
have been met but for clear and unmistakable error in a 
decision on a claim filed during the Veteran's lifetime.  
Specifically, previous determinations which are final and 
binding are to be accepted as correct in the absence of clear 
and unmistakable error.  Where evidence establishes such 
error, the prior determination will be reversed or amended.  
For the purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of clear and unmistakable error has 
the same effect as if the corrected decision had been made on 
the date of the reversed decision.  38 C.F.R. § 3.105(a) 
(2008).

In order for a claimant to successfully establish a valid 
claim of clear and unmistakable error in a final decision, 
the claimant must articulate with some degree of specificity 
what the alleged error is, and, unless the alleged error is 
the kind of error which, if true, would be clearly and 
unmistakably erroneous on its face, the claimant must provide 
persuasive reasons explaining why the result of the final 
rating decision would have been manifestly different but for 
the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 
(1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In this case, 
the appellant has not specifically alleged clear and 
unmistakable error.  Instead, she generally contends that the 
Veteran was "hypothetically entitled" to a total disability 
rating based upon individual unemployability as early as 
October [redacted], 1993, 10 years prior to his death.  

The Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime, thereby justifying the award of a 
total service-connected disability rating retroactively.  
However, the Board has identified no such records which 
establish that the Veteran was entitled to a total service-
connected disability rating for the requisite time period.

Finally, as regards the Veteran's "hypothetical entitlement" 
to a total disability rating based upon individual 
unemployability for a period of 10 years prior to his death, 
the Board notes that, in National Organization of Veterans' 
Advocates, Inc., v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II, regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2001), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit 
held that VA could properly construe the "entitle to receive" 
language of 38 U.S.C.A. § 1311(a)(2) and § 1318 in the same 
way, and could properly construe the language of the two 
statutory sections to bar the filing of new claims, i.e., 
claims where no claim had been filed during the veteran's 
life or the claim had been denied and was not subject to 
reopening:  "hypothetical entitlement" claims.  Thus, VA had 
established that "hypothetical entitlement" was not a viable 
basis for establishing benefits under either 38 U.S.C.A. 
§ 1311(a)(2) or 38 U.S.C.A. § 1318.  

However, in the later case of Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the United States Court of Appeals for 
Veterans Claims (Court) determined that the theory of 
"hypothetical entitlement" should be applied on a limited 
basis, i.e., only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, that is, January 21, 2000.  The Court in 
Rodriguez held, however, that the amendment to 38 C.F.R. 
§ 3.22 had an inpermissible retroactive effect, and that it 
therefore did not apply to any claims filed before January 
21, 2000.  This is to say that the amended provisions of 
38 C.F.R. § 3.22 could not be retroactively applied.  That 
decision was subsequently appealed to the United States Court 
of Appeals for the Federal Circuit.  The Board notes that the 
provisions of 38 C.F.R. § 3.22 were amended in December 2005 
to comport with the holding in Rodriguez v. Nicholson, 19 
Vet. App. 275 (2005), clarifying and providing an additional 
definition of "entitle to receive."  See 70 Fed. Reg. 72,220 
(Dec. 2, 2005).

The Board observes that, in the recent decision of Rodriguez 
v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit 
reversed the decision of the Court in Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005), holding that the application of 
amended 38 C.F.R. § 3.22 to the appellant's claim did not 
create an unlawful retroactive effect because it did not 
retrospectively diminish any of her rights to benefits.  
Thus, the Federal Circuit has recently held that the amended 
provisions of 38 C.F.R. § 3.22 do not have an unlawful 
retroactive effect, and may be applied to claims for 
dependency and indemnity compensation benefits filed by 
survivors before the amendment took effect.  

Under the circumstances, "hypothetical entitlement," which is 
the primary argument and theory of entitlement raised by the 
appellant and her representative in this case, is no longer a 
viable theory of entitlement, and need not be further 
discussed.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008).  Accordingly, the facts of this case as they relate to 
the theory of "hypothetical entitlement" under 38 U.S.C.A. 
§ 1318 are no longer in dispute, and the law is dispositive.  
The appellant's claim must therefore be denied for lack of 
legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where the law, and not the evidence, is dispositive, the 
appeal should be terminated for lack of legal merit or 
entitlement).  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the appellant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
March 2004, and in January 2007 and September 2008.  In those 
letters, VA informed the appellant that, in order to 
substantiate her claim for service connection for the cause 
of the Veteran's death, she must demonstrate that a service-
connected disability caused or contributed substantially or 
materially to the Veteran's death.  The appellant was further 
advised that, in order to substantiate her claim for 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b), she must demonstrate 
that the Veteran was in receipt of a total disability rating 
based upon individual unemployability for a period of 10 
years prior to his death.  To the extent there existed any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
appellant had a full understanding and/or actual knowledge of 
the elements required to prevail on her claims.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to informing the appellant of which information and 
evidence she was to provide to VA, and which information and 
evidence VA would attempt to obtain on her behalf, VA 
informed her that it had a duty to obtain any records held by 
any Federal agency.  It also informed her that, on her 
behalf, VA would make reasonable efforts to obtain records 
which were not held by a Federal agency, such as records from 
private doctors and hospitals.  Finally, the RO told the 
appellant that she could obtain private records herself and 
submit them to VA.  

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA 
treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  





ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b) are denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


